Citation Nr: 1730294	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  13-02 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North Little Rock, Arkansas


THE ISSUE

Entitlement to an annual clothing allowance for the 2015 calendar year.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1970 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 decision issued by the Department of Veterans Affairs (VA) Medical Center in North Little Rock, Arkansas.


FINDING OF FACT

Giving him the benefit of the doubt, the Veteran has affirmatively asserted that the bilateral knee braces provided to him in the year 2015, which are used as prosthetics for his service-connected bilateral knee disabilities, tend to wear and tear to his clothing, and there is no specific medical or lay evidence of record to the contrary.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a clothing allowance for the 2015 calendar year have been met.  38 U.S.C.A. §§ 1162, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.810 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In pertinent part, 38 C.F.R. § 3.810 (a) authorizes a clothing allowance if an examination or hospital report establishes, or the Under Secretary for Health or a designee certifies, that a Veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing.  See 38 C.F.R. § 3.810 (a)(1).  The Board notes that this regulation does not require that a brace have exposed metal or even exposed plastic inserts; it simply indicates that it must tend to wear and tear clothing.  Id.

38 C.F.R. § 3.810 (a) also authorizes a clothing allowance where the Veteran uses medication prescribed by a physician for a service-connected disability that causes irreparable damage to the individual's outer garments.

Initially, the Board notes that the Veteran has asserted entitlement to an annual clothing allowance due to VA-prescribed knees braces for his service-connected bilateral knee disabilities, which tend to wear and tear his clothing.  He has further stated that he has been receiving a clothing allowance for the knee braces since the year 2009.  See August 2015 Notice of Disagreement (NOD).  The record confirms that the Veteran has been prescribed bilateral knee braces, a cane, and medicated topical cream for his service-connected bilateral knee disabilities.

The Agency of Original Jurisdiction (AOJ) informs that the Veteran's prescribed knee braces are hinged knee sleeves (hinges covered by material) and were determined not to tear clothing.  See February 2016 Statement of the Case.  The AOJ also determined that the Veteran's prescribed medicated cream does not cause permanent damage to clothing.  Id.  VA records show the Veteran was provided with knee braces as early as in 2007, and that he has been refitted or had the braces replaced throughout.  In 2013, he was provided with his current hinged knee braces.

In his August 2015 NOD, the Veteran indicated that the knee braces rapidly wear out his trousers.  Additionally, he stated that the cream he uses tends to leave areas of staining from perspiring, in addition to washing out into other clothes.  Further, the Veteran stated in his March 2016 substantive appeal that the padded hinges scrub against the inside of his slacks every time his knees are flexed, and that the upper clips (where the adjustable Velcro straps are positioned) tend to rub against the fabric of his slacks when his knees are bent, as well as when he is sitting down.

As noted above, VA treatment records confirm that the Veteran has been prescribed bilateral knee braces for his service-connected bilateral knee disabilities.  As the Veteran wears the knee braces, he is competent to testify whether they result in wear and tear to his clothing, and his affirmative statements constitute persuasive evidence in favor of his claim.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board is persuaded by the VA treatment records documenting hinged bilateral knee braces, as well as the Veteran's assertions concerning wear and tear on his clothing.  The evidence is at least in equipoise.  Therefore, resolving all reasonable doubt in favor of the Veteran, a clothing allowance is warranted for the 2015 calendar year based on the Veteran's use of a VA-prescribed hinged bilateral knee braces for his service-connected bilateral knee disabilities.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a clothing allowance for the year 2015 is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


